Exhibit 10.1

 

Amendment No. 1
to
Employment Agreement

 

This Amendment No. 1 (“Amendment”), dated as of September 7, 2010 between
Alexander Weber, Jr. and Six Flags Entertainment Corporation amends that certain
Employment Agreement, dated as of May 11, 2010 (the “Agreement”) between Al
Weber, Jr. and Six Flags Entertainment Corporation.  Capitalized terms used but
not defined herein shall have the meanings ascribed thereto in the Employment
Agreement.

 

1.                                      Effective as of August 12, 2010,
Section (2)(a) of the Agreement is hereby amended in its entirety to read as
follows:

 

“(a)                           Position and Duties.  Executive shall serve as
the Chief Operating Officer.  During the Term, Executive shall have the duties
and responsibilities for the position then held by Executive that are
commensurate with those held by similarly situated executives at similarly
situated companies of similar size, and such other duties and responsibilities
assigned by the Board that are reasonably consistent with Executive’s position. 
Executive shall report solely and directly to the Company’s Chief Executive
Officer.”

 

2.                                      The word “Dallas” is substituted for the
word “New York City” in Section 2(c) and Section 3(e).

 

3.                                      Effective as of August 12, 2010,
Section 3(a) of the Agreement is hereby amended in its entirety to read as
follows:

 

“(a)                           Base Salary.  Executive shall receive a base
salary (the “Base Salary”) at an annual rate of $800,000.  Executive’s Base
Salary shall be reviewed by the Company in 2012 and at least annually thereafter
for increase.  Base Salary shall be paid at such times and in such manner as the
Company customarily pays the base salaries of its employees.  In the event that
Executive’s Base Salary is increased by the Board in its discretion at any time
during the Term, such increased amount shall thereafter constitute the Base
Salary.”

 

4.                                      Section 3(c) of the Agreement is hereby
amended in its entirety to read as follows:

 

“(c)                            Equity Awards.  On September 7, 2010, Executive
shall be granted options in accordance with the agreement attached as
Exhibit A.  In addition, notwithstanding anything to the contrary in this
Agreement (including, without limitation, Section 4), the Executive shall
participate in the Company’s Project 350 Program in accordance with the terms
attached as Exhibit B and shall have a Base Number (as such term is used under
such Program) of 28,571.”

 

5.                                      The last sentence of Section 3(e) of the
Agreement is hereby amended in its entirety to read as follows:

 

“Through July  2011, the Company shall pay Executive a housing allowance of
$7,500 per month for housing in the Dallas metropolitan area.”

 

--------------------------------------------------------------------------------


 

6.                                      Section 3(e) of the Agreement is hereby
amended to add the following additional sentence at the end thereof:

 

“The Company shall reimburse Executive for reasonable legal fees and expenses up
to $3,000 incurred in connection with the preparation of Amendment Number 1 to
the Agreement.”

 

7.                                      Section 4(b)(A)(X) is hereby amended in
its entirety to read as follows:

 

“(X) Executive’s Base Salary (excluding any reductions thereto that serve as the
basis for a termination for Good Reason) and”

 

8.                                      Section 4(e)(viii) of the Agreement is
hereby amended in its entirety to read as follows:

 

“(viii)                  “Good Reason” shall mean the occurrence, without
Executive’s express written consent, of: (A) an adverse change in Executive’s
title or an adverse change in Executive’s reporting obligations; (B) a material
diminution in Executive’s employment duties, responsibilities or authority, or
the assignment to Executive of duties that are materially inconsistent with his
position; (C) any reduction in Base Salary or any reduction in Executive’s
Target Bonus or Maximum Bonus (as expressed as a percentage of Base Salary); or
(D) any material breach by the Company of Section 3 or Section 9 of this
Agreement; provided that Executive may terminate for Good Reason only if
(I) within 30 days of the date Executive has actual knowledge or reasonably
should have had actual knowledge of the occurrence of an event of Good Reason,
Executive provides written notice to  the Company specifying such event,
(II) the Company does not cure such event within 60 days of such notice and
(III) Executive terminates his employment within 15 business days of the end of
such cure period.  For purpose of clause (I), the Board shall determine in good
faith the date Executive reasonably should have had actual knowledge of the
occurrence of an event of Good Reason.”

 

9.                                      Section 10 of the Agreement is hereby
amended to replace the words “New York, New York” with “Dallas, Texas” and to
replace the words “State of New York” with the words “State of Texas.”

 

10.                               Section 12 of the Agreement is hereby amended
by substituting the following address for the Executive:

 

“Alexander Weber, Jr.
2900 McKinnon Street, Unit 1708
Dallas, Texas  7520110.”

 

11.                               Except as set forth in this Amendment, the
Agreement remains in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned execute this Amendment as of the date set
forth above.

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ James Reid-Anderson

 

 

Name: James Reid-Anderson

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

/s/ Alexander Weber, Jr.

 

Alexander Weber, Jr.

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A
NONQUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
SIX FLAGS ENTERTAINMENT CORPORATION LONG-TERM PLAN

 

*  *  *  *  *

 

Participant:  Alexander Weber, Jr.

 

Grant Date:  September 7, 2010

 

Per Share Exercise Price:  $40.01

 

Number of Shares subject to this Option:  64,286

 

*  *  *  *  *

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Six Flags
Entertainment Corporation, a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Six Flags
Entertainment Corporation Long-Term Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee;

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided for
herein to the Participant; and

 

WHEREAS, the Executive and the Company are party to an Employment Agreement
dated as of May 11, 2010 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.                                      Incorporation By Reference; Plan
Document Receipt.  This Agreement is subject in all respects to the terms and
provisions of the Plan (including, without limitation, any amendments thereto
adopted at any time and from time to time unless such amendments are expressly
intended not to apply to the Award provided hereunder), all of which terms and
provisions are made a part of and incorporated in this Agreement as if they were
each expressly set forth herein.  Any capitalized term not defined in this
Agreement shall have the same meaning as is ascribed thereto in the Plan.  The
Participant hereby acknowledges receipt of a true copy of the Plan and that the
Participant has read the Plan carefully and fully understands its content.  In
the event of any conflict between the terms of this Agreement and the terms of
the Plan, the terms of the Plan shall control.  No part of the Option granted
hereby is intended to qualify as an “incentive stock option” under Section 422
of the Code.

 

2.                                      Grant of Option.  The Company hereby
grants to the Participant, as of the Grant Date specified above, a Non-Qualified
Stock Option (this “Option”) to acquire from

 

--------------------------------------------------------------------------------


 

the Company at the Per Share Exercise Price specified above, the aggregate
number of Shares specified above (the “Option Shares”).  Except as otherwise
provided by the Plan, the Participant agrees and understands that nothing
contained in this Agreement provides, or is intended to provide, the Participant
with any protection against potential future dilution of the Participant’s
interest in the Company for any reason.  The Participant shall have no rights as
a stockholder with respect to any Shares covered by the Option unless and until
the Participant has become the holder of record of such Shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such Shares, except as otherwise specifically
provided for in the Plan or this Agreement.

 

3.                                      Vesting and Exercise.

 

(a)                                 Vesting.  Subject to the applicable
provisions of Section 4 of the Employment Agreement, the Option shall vest and
become exercisable as follows, provided that the Participant has not incurred a
termination of employment with the Company and its Subsidiaries (a
“Termination”) prior to each such vesting date:

 

Vesting Date

 

Number of Option Shares

 

First anniversary of the Grant Date

 

25

%

Second anniversary of the Grant Date

 

25

%

Third anniversary of the Grant Date

 

25

%

Fourth anniversary of the Grant Date

 

25

%

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.  Upon expiration of the Option,
the Option shall be cancelled and no longer exercisable.

 

(b)                                 Committee Discretion to Accelerate Vesting. 
Notwithstanding the foregoing, the Committee may, in its sole discretion,
provide for accelerated vesting of the Option at any time and for any reason.

 

(c)                                  Expiration.  Unless earlier terminated in
accordance with the terms and provisions of the Plan and/or this Agreement, all
portions of the Option (whether vested or not vested) shall expire and shall no
longer be exercisable after the expiration of ten (10) years from the Grant
Date.

 

(d)                                 Employment Agreement.  For the sake of
clarity, Section 4 of the Employment Agreement shall apply to determine any
accelerated vesting of the Award.

 

4.                                      Termination.  Subject to the terms of
the Plan and this Agreement, the Option, to the extent vested at the time of the
Participant’s Termination, shall remain exercisable as follows:

 

(a)                                 Termination Without Cause.  In the event of
the Participant’s Termination for any reason, other than by the Company for
Cause, the vested portion of the Option shall

 

2

--------------------------------------------------------------------------------


 

remain exercisable until the earlier of (i) ninety (90) days from the date of
such termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3(c) hereof; provided that if the Executive is entitled to
any longer period of time to exercise the vested portion of the Option pursuant
to the Employment Agreement, the terms of the Employment Agreement shall apply.

 

(b)                                 Termination for Cause.  In the event of the
Participant’s Termination for Cause, the Participant’s entire Option (whether or
not vested) shall terminate and expire upon such Termination.

 

(c)                                  Treatment of Unvested Options upon
Termination.  Any portion of the Option that is not vested (determined after
giving effect to any accelerated vesting of the Option) as of the date of the
Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.

 

5.                                      Method of Exercise and Payment.  Subject
to Section 8 hereof, to the extent that the Option has become vested and
exercisable with respect to a number of Shares as provided herein, the Option
may thereafter be exercised by the Participant, in whole or in part, at any time
or from time to time prior to the expiration of the Option as provided herein
and in accordance with Sections 5(c) and 5(d) of the Plan, including, without
limitation, by the filing of any written form of exercise notice as may be
required by the Committee and payment in full of the Per Share Exercise Price
specified above multiplied by the number of Shares underlying the portion of the
Option exercised.

 

6.                                      Non-Transferability.  The Option, and
any rights and interests with respect thereto, issued under this Agreement and
the Plan shall not be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution.  Notwithstanding the foregoing, the Committee
may, in its sole discretion, permit the Option to be transferred to a Permitted
Transferee for no value, provided that such transfer shall only be valid upon
execution of a written instrument in form and substance acceptable to the
Committee in its sole discretion evidencing such transfer and the transferee’s
acceptance thereof signed by the Participant and the transferee, and provided,
further, that the Option may not be subsequently transferred other than by will
or by the laws of descent and distribution or to another Permitted Transferee
(as permitted by the Committee in its sole discretion) in accordance with the
terms of the Plan and this Agreement, and shall remain subject to the terms of
the Plan and this Agreement.  Any attempt to sell, exchange, transfer, assign,
pledge, encumber or otherwise dispose of or hypothecate in any way the Option,
or the levy of any execution, attachment or similar legal process upon the
Option, contrary to the terms and provisions of this Agreement and/or the Plan
shall be null and void and without legal force or effect.

 

7.                                      Governing Law.  All questions concerning
the construction, validity and interpretation of this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof.

 

3

--------------------------------------------------------------------------------


 

8.                                      Withholding of Tax.  As a condition to
exercising the Option, the Participant must remit to the Company an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option.  If the Participant fails to do so this
Option shall not be deemed to have been exercised and the Company may refuse to
issue or transfer any Shares otherwise required to be issued pursuant to this
Agreement.

 

9.                                      Entire Agreement; Amendment.  This
Agreement, together with the Plan and the Employment Agreement, contains the
entire agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter. 
The Committee shall have the right, in its sole discretion, to modify or amend
this Agreement from time to time in accordance with and as provided in the
Plan.  This Agreement may also be modified or amended by a writing signed by
both the Company and the Participant.  The Company shall give written notice to
the Participant of any such modification or amendment of this Agreement as soon
as practicable after the adoption thereof

 

10.                               Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company.  Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company.

 

11.                               No Right to Employment.  Any questions as to
whether and when there has been a Termination and the cause of such Termination
shall be determined in the sole discretion of the Committee.  Nothing in this
Agreement shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 

12.                               Transfer of Personal Data.  The Participant
authorizes, agrees and unambiguously consents to the transmission by the Company
(or any Subsidiary) of any personal data information related to the Option
awarded under this Agreement for legitimate business purposes (including,
without limitation, the administration of the Plan).  This authorization and
consent is freely given by the Participant.

 

13.                               Compliance with Laws.  The issuance of the
Option (and the Option Shares upon exercise of the Option) pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act of 1933, as amended, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto.  The Company shall
not be obligated to issue the Option or any of the Option Shares pursuant to
this Agreement if any such issuance would violate any such requirements.

 

4

--------------------------------------------------------------------------------


 

14.                               Section 409A.  Notwithstanding anything herein
or in the Plan to the contrary, the Option is intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

 

15.                               Binding Agreement; Assignment.  This Agreement
shall inure to the benefit of, be binding upon, and be enforceable by the
Company and its successors and assigns.  The Participant shall not assign
(except in accordance with Section 6 hereof) any part of this Agreement without
the prior express written consent of the Company.

 

16.                               Headings.  The titles and headings of the
various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

17.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same instrument.

 

18.                               Further Assurances.  Each party hereto shall
do and perform (or shall cause to be done and performed) all such further acts
and shall execute and deliver all such other agreements, certificates,
instruments and documents as either party hereto reasonably may request in order
to carry out the intent and accomplish the purposes of this Agreement and the
Plan and the consummation of the transactions contemplated thereunder.

 

19.                               Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

20.                               Acquired Rights.  The Participant acknowledges
and agrees that:  (a) the Company may terminate or amend the Plan at any time;
(b) the Award of the Option made under this Agreement is completely independent
of any other award or grant and is made at the sole discretion of the Company;
(c) no past grants or awards (including, without limitation, the Option awarded
hereunder) give the Participant any right to any grants or awards in the future
whatsoever; and (d) any benefits granted under this Agreement are not part of
the Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 

*  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

/s/ Walter S. Hawrylak

 

 

 

 

Name:

Walter S. Hawrylak

 

 

 

 

Title:

SVP-Administration

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ Alexander Weber, Jr.

 

 

 

Name:  Alexander Weber, Jr.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROJECT 350 PROGRAM

 

Value

 

·

 

Eligibility.  The Executive will be granted a Project 350 Award after the
Company achieves $350 million of adjusted EBITDA (the “Target EBITDA”) in any
consecutive 12-month period ending on or before December 31, 2011.

 

 

 

 

 

 

 

·

 

Grant.  The number of shares included in an Executive’s Project 350 Award if the
Target EBITDA is achieved will be equal to 28,571 shares of restricted stock
(the “Base Number”).

 

 

 

 

 

 

 

·

 

Grant Date. The grant date of any Project 350 Award will be after completion of
the Company’s 2011 audit.

 

 

 

 

 

 

 

·

 

Pro Rated Award.  The Executive will be granted a Project 350 Award in the
following amounts after achievement of the applicable adjusted EBITDA targets:

 

 

 

 

 

 

 

Adjusted EBITDA

 

Percentage of Base Number

 

 

Below $330 million

 

0%

 

 

$330 million

 

50%

 

 

$350 million

 

100%

 

 

$350+ million or greater

 

100% plus additional amount determined by the Compensation Committee of the
Board

 

 

 

 

 

 

 

 

 

The size of the Project 350 Award will be interpolated on a straight line basis
for performance between two amounts (e.g., a Project 350 Award equal to 75% of
the Base Number for Adjusted EBITDA of $340 million).

 

 

 

 

 

 

 

·

 

Target EBITDA Adjustment: The 2011 adjusted EBITDA targets assume the Company
achieves $275 million of adjusted EBITDA for 2010.  If the Company’s 2010
adjusted EBITDA is more or less than $275 million, the 2011 adjusted EBITDA
targets will be reduced or increased appropriately (e.g., if the 2010 adjusted
EBITDA is $280 million, the applicable 2011 adjusted EBITDA targets will be
decreased by $5 million and if the 2010 adjusted EBITDA is $270 million, the
applicable 2011 adjusted EBITDA targets will be increased by $5 million).

 

 

 

 

 

 

 

·

 

Adjusted EBITDA.  The Audit Committee of the Board will determine the Company’s
adjusted EBITDA after reviewing the Company’s audited financial statements for
the applicable year.  As a general matter, adjusted EBITDA will exclude the
impact of equity puts by partnership parks, acquisitions and dispositions and
other one-time or extraordinary events.

 

 

 

 

 

Form

 

·

 

Form.  100% of the value of the Project 350 Award will be granted in the form of
restricted stock units.

 

--------------------------------------------------------------------------------


 

Vesting

 

·

 

Normal Vesting.  The Project 350 Award will vest if the following two vesting
conditions are met:

 

 

 

 

 

 

 

 

 

 

·

2012 EBITDA.  The Company’s adjusted EBITDA for 2012 must be at least 97.5% of
the adjusted EBITDA achieved for 2011.  If this target is not achieved, 50% of
the Project 350 Award will be immediately forfeited.

 

 

 

 

 

 

 

 

 

 

 

 

·

Time Vesting.  The outstanding Project 350 Award (i.e., determined after any
forfeiture due to the failure to achieve the 2012 adjusted EBITDA target) will
vest on completion of the Company’s 2012 audit if the Executive is then employed
by the Company.

 

 

 

 

 

 

 

·

 

Accelerated Vesting.

 

 

 

 

 

 

 

 

 

 

·

In the event of the Executive’s Qualifying Termination after the grant of the
Project 350 Award, the Executive will vest in the pro rata portion (based on the
portion of the time vesting period the executive is employed by the Company) of
the Project 350 Award that would otherwise have vested upon completion of the
Company’s 2012 audit (i.e., assuming the 2012 EBITDA target is achieved, the
Executive will vest in a pro rata portion of the full Project 350 Award).

 

 

 

 

 

 

 

 

 

 

 

 

·

If, after the grant of a Project 350 Award, the Executive has a Qualifying
Termination during the 12-month period following a Change in Control, the
Project 350 Award will 100% vest if the 2012 target EBITDA is achieved.

 

 

 

 

 

 

 

 

 

 

 

 

·

If the Executive’s employment is terminated due to death/disability after the
grant of the Project 350 Award, the Project 350 Award will 100% vest if the 2012
target EBITDA is achieved.

 

 

 

 

 

Other

 

·

 

Miscellaneous.  The Project 350 Award will contain other terms and conditions
determined by the Compensation Committee.

 

 

 

 

 

 

 

·

 

Qualifying Termination.  “Qualifying Termination” means termination of
employment by the Company without Cause or by the Executive for Good Reason.

 

2

--------------------------------------------------------------------------------